NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10319

                Plaintiff-Appellee,             D.C. No. 4:08-cr-00658-PJH-4

 v.
                                                MEMORANDUM*
MILLARD P. CHAMBERS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the Northern District of California, Oakland
                     Phyllis J. Hamilton, Senior District Judge

                             Submitted July 26, 2022**
                             San Francisco, California

Before: M. MURPHY,*** GRABER, and McKEOWN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Michael R. Murphy, United States Circuit Judge for
the U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
      Millard Chambers appeals from the district court’s denial of his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release. This court has jurisdiction

pursuant to 28 U.S.C. § 1291. Reviewing for abuse of discretion, United States v.

Keller, 2 F.4th 1278, 1281 (9th Cir. 2021) (per curiam), we affirm.

      The district court denied Chambers’s motion on alternate grounds. The

district court first determined that Chambers’s motion failed to establish

“extraordinary and compelling reasons” warranting early release. See 18 U.S.C.

§ 3582(c)(1)(A)(i). In addition, the district court concluded that the sentencing

factors set out in 18 U.S.C. § 3553(a) did not warrant granting Chambers

compassionate release. See id. § 3582(c)(1)(A).

      This court need not consider whether the district court abused its discretion

when it concluded Chambers’s motion failed to establish extraordinary and

compelling reasons supporting compassionate release because the district court

reasonably concluded such release was not consistent with the § 3553(a)

sentencing factors. Cf. Keller, 2 F.4th at 1284. The district court reasonably

concluded, in light of the substantial downward variance it granted to Chambers at

his original sentencing proceeding, that any further downward variance resulting

from a grant of compassionate release would create unwarranted sentencing

disparities and would not afford adequate deterrence to criminal conduct, reflect

the seriousness of Chambers’s vast drug conspiracy, promote respect for the law,


                                          2
or provide just punishment for a very serious drug offense. See 18 U.S.C.

§ 3553(a).

      AFFIRMED.




                                        3